—In a proceeding pursuant to CPLR article 78 transferred to this Court by order of the Supreme Court, New York County (Stanley Parness, J.), entered on April 11, 1994, the determination of respondent Commissioner of the State Division of Human Rights dated November 15, 1993, which, inter alia, awarded the complainant damages upon a finding that petitioner discriminated against her upon the basis of age, is unanimously annulled, the petition granted, and the matter remanded to the respondent Division for a new determination by an impartial decision maker, without costs and disbursements.
At the request of both sides and in accordance with Matter of General Motors Corp. v Rosa (82 NY2d 183), the matter is remanded to respondent for review by a decision maker who has had no prior involvement of any sort with this matter (see, Deluxe Homes v State of New York, 205 AD2d 394). Concur— Ellerin, J. P., Rubin, Ross and Tom, JJ.